Citation Nr: 1612008	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-32 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder disability; and if so, whether service connection is warranted for a bilateral shoulder disability.
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of rhinoplasty and pre-existing deviated nasal septum.
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for subcutaneous neoplasm at the base of the left leg.
 
4.  Entitlement to service connection for an eye disability, to include glaucoma. 
 
5.  Entitlement to service connection for skin cancer under the right eye.
 
6.  Entitlement to service connection for a psychiatric disability.

7.  Entitlement to service connection for restless leg syndrome.
 
8.  Entitlement to service connection for benign positional vertigo, to include as secondary to service-connected hypertension.
 
9.  Entitlement to service connection for loss of feeling in the toes, to include as secondary to service-connected hypertension.
 
10.  Entitlement to service connection for erectile dysfunction, to include Peyronie's disease.

11.  Entitlement to service connection for sleep apnea.
 
12.  Entitlement an increased rating for stable calcified pulmonary granulomas.
 
13.  Entitlement to an increased rating for paroxysmal atrial fibrillation.
 
14.  Entitlement to an increased rating for bilateral hearing loss.
 
15.  Entitlement to an increased rating for right renal calculus.
 
16.  Entitlement to an increased rating for hemorrhoidectomy.
 
17.  Entitlement to an increased rating for hiatal hernia with diverticulosis of the colon.
 
18.  Entitlement to an increased rating for hypertension.
 
19.  Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to August 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In January 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral shoulder disability, entitlement to an increased rating for atrial fibrillation, and entitlement to an increased rating for hiatal hernia with diverticulosis of the colon are REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  At the January 2016 Board hearing, the transcript of which has been associated with the record, the Veteran expressed a desire to withdraw the appeal of all issues except the issues of entitlement to service connection for a bilateral shoulder disability, an increased rating for arterial fibrillation, and an increased rating for hiatal hernia with diverticulosis of the colon.  

2.  An August 1999 Board decision denied service connection for a bilateral shoulder disability.

3.  The evidence associated with the claims file subsequent to the August 1999 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of all issues except entitlement to service connection for a bilateral shoulder disability, an increased rating for arterial fibrillation, and an increased rating for hiatal hernia with diverticulosis of the colon, have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with May and September 2011 rating decisions that addressed the issues being dismissed.  In September 2014, the Veteran perfected an appeal of those issues. 

At the January 2016 Board hearing, the transcript of which is associated with the record, the Veteran withdrew the appeal of the all issues except entitlement to service connection for a bilateral shoulder disability, an increased rating for arterial fibrillation, and an increased rating for hiatal hernia with diverticulosis of the colon.  As the Veteran has properly withdrawn the substantive appeal with respect to all other remaining issues, the Board does not have jurisdiction to decide any appeal of any of those issues.  Therefore, those appeals must be dismissed.  38 C.F.R. § 20.204 (2015). 

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Pertinent evidence of record at the time of the August 1999 Board decision, included the Veteran's service medical records, which showed that he had complained of shoulder pain during active service, and post-service outpatient treatment records documenting complaints of right shoulder pain in the early 1990s. Pertinent evidence associated with the file subsequent to the August 1999 Board decision includes the transcript of the January 2016 Board hearing where the Veteran reported that immediately following separation from active service he received VA and private treatment for the shoulders, that the private treatment records had been destroyed, and that his both of his shoulders progressively worsened in severity since separation from active service.

The Board finds that the Veteran's testimony provided at the January 2016 Board hearing is new and material.  The Veteran's reports of treatment immediately following active service and progressively worsening symptoms since separation from active service, are not cumulative or redundant of the evidence previously of record.  Moreover, those statements raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a bilateral shoulder disability is warranted.


ORDER

The appeals of all issues except entitlement to service connection for a bilateral shoulder disability, an increased rating for arterial fibrillation, and an increased rating for hiatal hernia with diverticulosis of the colon, are dismissed.  

New and material evidence has been received and reopening of the claim of entitlement to service connection for a bilateral shoulder disability is granted.


REMAND

The Board finds that additional development is needed before the Veterans remaining claims on appeal are decided.  

The Veteran was provided VA examinations in relation to service-connected atrial fibrillation and hiatal hernia with diverticulosis of the colon in September 2011 and November 2010.  However, at the January 2016 Board hearing, he reported that those disabilities had worsened since the most recent VA examinations.  Therefore, the Board finds that new VA examinations are required to determine the current severity of atrial fibrillation and hiatal hernia with diverticulosis of the colon.  

With regard to the claim of entitlement to service connection for a bilateral shoulder disability, the Veteran has consistently maintained that disability is a result of active service, to include complaints of shoulder pain during service.  The Veteran has not been provided a VA examination in connection with that claim.  As the Veteran complained of shoulder pain during active service, has a current diagnosis of a bilateral shoulder disability, and has reported a continuity of symptomatology, the Board finds a VA examination is warranted to determine the etiology of any current bilateral shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current bilateral shoulder disabilities.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified bilateral shoulder disabilities are etiologically related to service, to include complaints of shoulder pain in service.  

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current severity of paroxysmal atrial fibrillation.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be performed.

4.  Then, schedule the Veteran for a VA examination with an examiner or examiners of appropriate expertise to determine the current severity and all symptoms associated with hiatal hernia with diverticulosis of the colon.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be performed.  The examiner is asked to specifically discuss whether hiatal hernia and diverticulosis of the colon are related disabilities or if they are separate and distinct disabilities, manifesting in different symptomatology.  

5.  Then, readjudicate the claims, to include consideration of whether separate ratings should be assigned for hiatal hernia and diverticulosis of the colon.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


